DETAILED ACTION
This Final action is in response to an amendment filed 8/17/2021.  Currently claims 8, 10-12, 14, 21-24 and 26-36 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “the delay is a mirror settling time” but claim 8 already requires “the delay is longer than the settling time for the spatial light modulator”. The specification par. 7, 30-31 explains the setting time with respect to a micromirror and thus it is unclear how the delay can be longer than the settling time for the spatial light modulator at the same time than being the mirror settling time. For the purpose of examination, the limitation was interpreted to read “the delay includes a mirror settling time”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-11, 14, 22-24, 26, 28, 30-31 and 33-34 rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. in US 2009/0051712 (hereinafter Arai) in view of Ninan et al. in US 2017/0162107 (hereinafter Ninan).

Regarding claim 8, Arai discloses a method (Arai’s par. 3) comprising: applying first data (Arai’s Fig. 20 and par. 212: 5704) to a spatial light modulator (Arai’s par. 212) for a first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704); illuminating the spatial light modulator (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4) at a first illumination level (Arai’s Fig. 20 and par. 223: see PH2) during a settling time for the spatial light modulator (Arai’s Figs. 14, 20 and par. 175, 223: rise time tr) for the first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704) for a first time period (Arai’s Fig. 20: light pulse pattern-4 during tr); applying second data (Arai’s Fig. 20 and par. 212-214: see right-most pulse of image data which is LSB) to the spatial light modulator (Arai’s par. 212-214) for a second bit-plane (Arai’s Fig. 20 and par. 212-214: see right-most pulse of image data which is LSB) after  illuminating the spatial light modulator for the first bit-plane (Arai’s Fig. 20: after illumination of leftmost pulse); and illuminating the spatial light modulator at a second illumination level during the second bit-plane (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB) for a second time period (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB) a delay after applying the second data to the spatial light modulator for the second bit-plane (Arai’s Fig. 20: time between the start of LSB and the start of P1 in light pulse pattern-4 during tLSB), wherein the second bit-plane is a least significant bit bit-plane (Arai’s Fig. 20 and par. 214) and the second illumination level (Arai’s Fig. 20: P1) is lower than the first illumination level (Arai’s Fig. 20: PH2).
Arai fails to disclose the delay is longer than the settling time for the spatial light modulator (Arai’s Fig. 20: the delay is the transition rise time of mirror during tLSB). 
However, in the same field of illuminating spatial light modulators for displays, Ninan discloses a light valve illuminated for a time period a delay after applying data to the light valve (Ninan’s Fig. 4B and par. 58, 63, 69: illumination is 408, delay is from 302-1 to 406, data is applied at 302-1), the delay being longer than the settling time for the spatial light modulator (Nina’s Fig. 4B par. 68-69: see 406 after settling time 308). Therefore, it would have been obvious to one of ordinary skill in the art to use Ninan’s teaching of only applying the light corresponding to the image after the settling time of the light valve (Nina’s Fig. 4B and par. 68-69) in order to obtain the benefit of obtaining visually correct light in terms of brightness of the pixels that correspond to pixel values of the image because the light haves have entirely settled when applying the light corresponding to the image (Nina’s par. 60, 69).  By doing such combination, Arai in view of Ninan disclose:
A method (Arai’s par. 3) comprising:
applying first data (Arai’s Fig. 20 and par. 212: 5704) to a spatial light modulator (Arai’s par. 212) for a first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704);
illuminating the spatial light modulator (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4) at a first illumination level (Arai’s Fig. 20 and par. 223: see PH2) during a settling time for the spatial light modulator (Arai’s Figs. 14, 20 and par. 175, 223: rise time tr) for the first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704) for a first time period (Arai’s Fig. 20: light pulse pattern-4 during tr);

illuminating the spatial light modulator at a second illumination level during the second bit-plane (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB) for a second time period (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB. This is equivalent to pulses 408 of Ninan’s Fig. 4B per par. 68-69) a delay after applying the second data to the spatial light modulator for the second bit-plane (Arai’s Fig. 20: time between the start of rightmost image data 5704 at start of tLSB and the start of P1 in light pulse pattern-4 during tLSB which upon combination is the time between 302-1 [data] and 406 [light pulse] in Nina’s Fig. 4B per par. 58, 63, 69), wherein the second bit-plane is a least significant bit bit-plane (Arai’s Fig. 20 and par. 214), the second illumination level (Arai’s Fig. 20: P1) is lower than the first illumination level (Arai’s Fig. 20: PH2), and
wherein the delay (Arai’s Fig. 20: time between the start of rightmost image data 5704 at start of tLSB and the start of P1 in light pulse pattern-4 during tLSB which upon combination is the time between 302-1 [data] and 406 [light pulse] in Nina’s Fig. 4B per par. 58, 63, 69) is longer than the settling time for the spatial light modulator (Nina’s Fig. 4B per par. 63, 68-69). 

Regarding claim 24, Arai discloses a system (Arai’s par. 3) comprising: a spatial light modulator (Arai’s Figs. 4-6 and par. 3, 212); an illumination source (Arai’s Figs. 4-6 and par. 101-102: 5210) optically coupled to the spatial light modulator (Arai’s Figs. 4-6 and par. 95-133: SLM); and a controller (Arai’s Fig. 6A) coupled to the spatial light modulator (Arai’s Fig. 6A) and to the illumination source (Arai’s Fig. 6A), the controller configured to: apply first data (Arai’s Fig. 20 and par. 212: 5704) to the spatial light modulator (Arai’s par. 212) for a first bit-plane (Arai’s H2) during a settling time for the spatial light modulator (Arai’s Figs. 14, 20 and par. 175, 223: rise time tr) the first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704); apply second data (Arai’s Fig. 20 and par. 212-214: see right-most pulse of image data which is LSB) to the spatial light modulator (Arai’s par. 212-214) for a second bit-plane (Arai’s Fig. 20 and par. 212-214: see right-most pulse of image data which is LSB); and instruct the illumination source (Arai’s Figs. 4-6 and par. 101-102: 5210) to illuminate the spatial light modulator at a second illumination level during the second bit-plane (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB) for a second time period (Arai’s Fig. 20: time period of flat portion of mirror of tLSB) a delay after applying the second data to the spatial light modulator for the second bit-plane (Arai’s Fig. 20: time between the start of rightmost image data 5704 at start of tLSB and the start of P1 in light pulse pattern-4 during tLSB), wherein the second bit-plane is a least significant bit bit-plane (Arai’s Fig. 20 and par. 214), the second illumination level (Arai’s Fig. 20: P1) is lower than the first illumination level (Arai’s Fig. 20: PH2).
Arai fails to disclose the delay is longer than the settling time for the spatial light modulator (Arai’s Fig. 20: the delay is the transition rise time of mirror during tLSB). 
However, in the same field of illuminating spatial light modulators for displays, Ninan discloses a light valve illuminated for a time period a delay after applying data to the light valve (Ninan’s Fig. 4B and par. 58, 63, 69: illumination is 408, delay is from 302-1 to 406, data is applied at 302-1), the delay being longer than the settling time for the spatial light modulator (Nina’s Fig. 4B par. 68-69: see 406 after settling time 308). Therefore, it would have been obvious to one of ordinary skill in the art to use Ninan’s teaching of only applying the light corresponding to the image after the settling time of the light valve (Nina’s Fig. 4B and par. 68-
A system (Arai’s par. 3) comprising: 
a spatial light modulator (Arai’s Figs. 4-6 and par. 3, 212);
an illumination source (Arai’s Figs. 4-6 and par. 101-102: 5210) optically coupled to the spatial light modulator (Arai’s Figs. 4-6 and par. 95-133: SLM); and 
a controller (Arai’s Fig. 6A) coupled to the spatial light modulator (Arai’s Fig. 6A) and to the illumination source (Arai’s Fig. 6A), the controller configured to:
apply first data (Arai’s Fig. 20 and par. 212: 5704) to the spatial light modulator (Arai’s par. 212) for a first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704); 
instruct the illumination source (Arai’s Figs. 4-6 and par. 101-102: 5210) to illuminate the spatial light modulator (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4) for the first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704) at a first illumination level (Arai’s Fig. 20 and par. 223: see PH2) during a settling time for the spatial light modulator (Arai’s Figs. 14, 20 and par. 175, 223: rise time tr) the first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704);
apply second data (Arai’s Fig. 20 and par. 212-214: see right-most pulse of image data which is LSB) to the spatial light modulator (Arai’s par. 212-214) for a second bit-plane (Arai’s Fig. 20 and par. 212-214: see right-most pulse of image data which is LSB); and
instruct the illumination source (Arai’s Figs. 4-6 and par. 101-102: 5210) to illuminate the spatial light modulator at a second illumination level during the second bit-plane (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB) for a second time period (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB. This is equivalent to pulses 408 of Ninan’s Fig. 4B per par. 68-69) a delay after LSB and the start of P1 in light pulse pattern-4 during tLSB which upon combination is the time between 302-1 [data] and 406 [light pulse] in Nina’s Fig. 4B per par. 58, 63, 69), wherein the second bit-plane is a least significant bit bit-plane (Arai’s Fig. 20 and par. 214), the second illumination level (Arai’s Fig. 20: P1) is lower than the first illumination level (Arai’s Fig. 20: PH2),
and the delay (Arai’s Fig. 20: time between the start of rightmost image data 5704 at start of tLSB and the start of P1 in light pulse pattern-4 during tLSB which upon combination is the time between 302-1 [data] and 406 [light pulse] in Nina’s Fig. 4B per par. 58, 63, 69) is longer than the settling time for the spatial light modulator (Nina’s Fig. 4B per par. 63, 68-69).

Regarding claim 10, Arai in view of Ninan disclose wherein the delay includes a mirror settling time (Arai’s Figs. 14, 20 and par. 175, 223: rise time tr which upon combination is the settling time 308 of Ninan’s Fig. 4B and par. 63, 68-69).

Regarding claims 11 and 26, Arai in view of Ninan disclose wherein the spatial light modulator is a digital micromirror device (Arai’s Figs. 1, 17 and par. 69, 200).

Regarding claim 14, Arai in view of Ninan disclose wherein the first illumination level and the second illumination level (Arai’s Fig. 20: P1 and PH2) are provided by a light emitting diode or a laser diode (Arai’s Fig. 6A and par. 102).

Regarding claims 22 and 30, Arai in view of Ninan disclose wherein illuminating the spatial light modulator at the second illumination level (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB) comprises illuminating the spatial light modulator with green light (Arai’s Figs. 19, 20 and par. 180, 254-255).
claims 23 and 31, Arai in view of Ninan disclose wherein applying the second data to the spatial light modulator for the second bit-plane (Arai’s Fig. 20 and par. 212-214: see right-most pulse of image data which is LSB) comprises transmitting a pulse width modulation signal (Arai’s par. 211).

Regarding claim 28, Arai in view of Ninan disclose wherein the illumination source comprises a light emitting diode or a laser diode (Arai’s Fig. 6A and par. 102).

Regarding claim 33, Arai discloses a controller (Arai’s Fig. 6A) configured to: apply first data (Arai’s Fig. 20 and par. 212: 5704) to a spatial light modulator (Arai’s par. 212) for a first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704); instruct an illumination source (Arai’s Figs. 4-6 and par. 101-102: 5210) to illuminate the spatial light modulator (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4) at a first illumination level (Arai’s Fig. 20 and par. 223: see PH2) during a settling time for the spatial light modulator (Arai’s Figs. 14, 20 and par. 175, 223: rise time tr) for the first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704); apply second data (Arai’s Fig. 20 and par. 212-214: see right-most pulse of image data which is LSB) to the spatial light modulator (Arai’s par. 212-214) for a second bit-plane (Arai’s Fig. 20 and par. 212-214: see right-most pulse of image data which is LSB) after applying the first data to the spatial light modulator for the first bit-plane (Arai’s Fig. 20); and
instruct the illumination source (Arai’s Figs. 4-6 and par. 101-102: 5210) to illuminate the spatial light modulator at a second illumination level during the second bit-plane (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB) for a second time period (Arai’s Fig. 20: time period of flat portion of mirror of tLSB) a delay after applying the second data to the spatial light modulator for the second bit-plane (Arai’s Fig. 20: time between the start of rightmost image data 5704 at start of tLSB and the start of P1 in light pulse pattern-4 during tLSB), wherein the second bit-plane is a least significant bit bit-plane (Arai’s Fig. 20 and H2).
Arai fails to disclose the delay is longer than the settling time for the spatial light modulator (Arai’s Fig. 20: the delay is the transition rise time of mirror during tLSB). 
However, in the same field of illuminating spatial light modulators for displays, Ninan discloses a light valve illuminated for a time period a delay after applying data to the light valve (Ninan’s Fig. 4B and par. 58, 63, 69: illumination is 408, delay is from 302-1 to 406, data is applied at 302-1), the delay being longer than the settling time for the spatial light modulator (Nina’s Fig. 4B par. 68-69: see 406 after settling time 308). Therefore, it would have been obvious to one of ordinary skill in the art to use Ninan’s teaching of only applying the light corresponding to the image after the settling time of the light valve (Nina’s Fig. 4B and par. 68-69) in order to obtain the benefit of obtaining visually correct light in terms of brightness of the pixels that correspond to pixel values of the image because the light haves have entirely settled when applying the light corresponding to the image (Nina’s par. 60, 69).  By doing such combination, Arai in view of Ninan disclose:
A controller (Arai’s Fig. 6A) configured to:
apply first data (Arai’s Fig. 20 and par. 212: 5704) to a spatial light modulator (Arai’s par. 212) for a first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704); 
instruct an illumination source (Arai’s Figs. 4-6 and par. 101-102: 5210) to illuminate the spatial light modulator (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4) at a first illumination level (Arai’s Fig. 20 and par. 223: see PH2) during a settling time for the spatial light modulator (Arai’s Figs. 14, 20 and par. 175, 223: rise time tr) for the first bit-plane (Arai’s Fig. 20: see leftmost pulse of image data labeled 5704);
apply second data (Arai’s Fig. 20 and par. 212-214: see right-most pulse of image data which is LSB) to the spatial light modulator (Arai’s par. 212-214) for a second bit-plane (Arai’s 
instruct the illumination source (Arai’s Figs. 4-6 and par. 101-102: 5210) to illuminate the spatial light modulator at a second illumination level during the second bit-plane (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB) for a second time period (Arai’s Fig. 20 and par. 223-224: see light pulse pattern-4 at P1 during flat portion of mirror of tLSB. This is equivalent to pulses 408 of Ninan’s Fig. 4B per par. 68-69) a delay after applying the second data to the spatial light modulator for the second bit-plane (Arai’s Fig. 20: time between the start of rightmost image data 5704 at start of tLSB and the start of P1 in light pulse pattern-4 during tLSB which upon combination is the time between 302-1 [data] and 406 [light pulse] in Nina’s Fig. 4B per par. 58, 63, 69), wherein the second bit-plane is a least significant bit bit-plane (Arai’s Fig. 20 and par. 214), the second illumination level (Arai’s Fig. 20: P1) is lower than the first illumination level (Arai’s Fig. 20: PH2), and
the delay (Arai’s Fig. 20: time between the start of rightmost image data 5704 at start of tLSB and the start of P1 in light pulse pattern-4 during tLSB which upon combination is the time between 302-1 [data] and 406 [light pulse] in Nina’s Fig. 4B per par. 58, 63, 69) is longer than the settling time for the spatial light modulator (Nina’s Fig. 4B per par. 63, 68-69). 

Regarding claim 34, Arai in view of Ninan disclose wherein setting the spatial light modulator for the second bit-plane (Arai’s Figs. 14, 20) comprises transmitting a pulse width modulation signal (Arai’s par. 211).



Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Ninan as applied above, in further view of Horowitz et al. in US 2019/0347981 (hereinafter Horowitz).
Arai in view of Ninan fail to disclose the system being a near eye display. However, in the same field of endeavor of projection system, Horowitz discloses a system with a spatial light modulator, an illumination source and a controller (Horowitz’s Fig. 3 and par. 36, 54-56) embodied in a near eye display (Horowitz’s Fig. 18 and par. 36, 38-39). Therefore, it would have been obvious to one of ordinary skill in the art to use Arai in view of Ninan’s system in a near eye display (as taught by Horowitz) in order to obtain the benefit of embodiments that can be used in conjunction with artificial reality (Horowitz’s par. 34).

Claims 21, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Ninan as applied above, in further view of Endo et al. in US 2009/0135315 (hereinafter Endo).
Arai in view of Ninan fail to explicitly disclose wherein the second time period is about 80µs. However, Arai does disclose that the second time period is about three fifths of the LSB (Arai’s Figs. 20, 26 and par. 214, 216: illumination matches the on-time of the mirror, which is 3Tr where Tr is 1/5 of the LSB), and that the LSB has a time period of 16.7/(2n-1) (Arai’s par. 69-70). Furthermore, in the same field of endeavor of SLM display systems, Endo discloses the use of a 5-bit or 7-bit input data (Endo’s par. 172). Thus, it would have been obvious to one of ordinary skill in the art to use a 7-bit input data in Arai in view of Ninan’s invention, in order to obtain the predictable result of displaying according to the supplied input data (Endo’s par. 172). By doing such combination, the LSB (Arai’s par. 69-70) for a n=7-bit input data is LSB= 16.7/(27-1)=131.4 µs and thus the on-time of the illumination (Arai’s Figs. 20, 26 and par. 214, 261) is three fifths of the LSB or 131.4 x (3/5) = 78.9 µs. Consequently, Arai in view of Ninan and Endo disclose:
LSB) is about 80 µs (Arai’s Figs. 20, 26 and par. 69-70, 214, 261, the on-time of the mirror is 78.9 µs [about 80µs] when the LSB is 131.4µs because the input data is n=7-bit word per Endo’s par. 172).

Allowable Subject Matter
Claims 12, 27 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose ALL limitations of independent claims 8, 24 and 33 in addition to “wherein the delay is longer than the settling time for the spatial light modulator”.
The closest prior art to Arai fails to disclose this feature.
Nor does any other prior art disclose these features.

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. On the Remarks, Applicant argued that the amendment incorporating only part of the allowable subject matter was sufficient to place the claims in condition for allowance.  The office must respectfully disagree, please see above rejection addressing the added limitations to the independent claims.  Claims 12, 27 and 36 remain objected as including allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/LILIANA CERULLO/Primary Examiner, Art Unit 2621